Citation Nr: 0915366	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-31 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to November 
1945.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  In May 2005, 
the Veteran cancelled the personal hearing with the RO.  In 
his substantive appeal, he indicated that he did not want a 
Board hearing.

This matter was remanded by the Board in April 2007.  A 
review of the record shows that the RO has complied with all 
remand instructions to the extent possible.  Stegall v. West, 
11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent evidence does not demonstrate that the 
Veteran's PTSD is  productive of occupational and social 
impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 3.159, 4.1-
4.14, 4.125-4.130, Diagnostic Code 9411 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that an effective date for the award 
of benefits will be assigned if an increased rating is 
awarded.  Id. at 486.  

The Veteran's increased rating claim arises from his 
disagreement with the initial evaluation assigned following 
the grant of service connection.  Courts have held that once 
service connection is granted, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
regard, the evidence of record contains the Veteran's service 
treatment records.  The evidence of record also contains a 
report of VA examination dated in September 2005.  The 
examination report obtained is fully adequate and contains 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the Veteran's appeal.  

Criteria & Analysis

An October 2005 rating decision granted service connection 
for PTSD and assigned a 30 percent disability rating 
effective May 12, 2005 under Diagnostic Code 9411.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  See also Hart v. Mansfield, 21 Vet. App. 505, 509 
(2007).  In claims for increased ratings, "staged" ratings 
may be warranted if the claim involves the initial rating 
assigned with a grant of service connection.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

PTSD is to be assigned a 30 percent rating where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based upon 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a 
mental disorder should conform to DSM-IV.  See 38 C.F.R. 
§ 4.125(a).  Diagnoses many times will include an Axis V 
diagnosis, or a Global Assessment of Functioning (GAF) score.  

The GAF scale reflects the psychological, social and 
occupational functioning under a hypothetical continuum of 
mental illness.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  See also Carpenter, 8 Vet. App. 243.  
According to the DSM-IV, a GAF score between 41 and 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job); a GAF 
score between 51 and 60 is indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers); a GAF between 61 and 70 
is indicative of mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships; a GAF between 71 
to 80 is indicative that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more that slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
school work).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b).

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

In the present case, the Veteran underwent a VA examination 
in September 2005.  He reported feeling depressed most days.  
He stated that he had a tendency to become tearful.  He 
reported problems sleeping, only getting two to three hours 
of sleep a night and then waking up and falling back asleep 
for only a couple of hours.  He stated that he was nervous 
all the time, especially with regard to moving.  He reported 
a good relationship with his wife, even though they had 
divergent views on many issues.  He stated that he was active 
and tried to be adventurous.  He and his wife had many 
wonderful friends and he was active with charitable 
organizations and was on a neighborhood Board.  He was also 
active in a tennis club.

Upon mental status examination, the Veteran was alert and 
oriented in all spheres.  He presented with adequately 
groomed appearance.  There was no impairment of thought 
process or communication.  There were no delusions, 
hallucinations, or other psychotic symptoms.  Eye contact and 
interpersonal interaction were appropriate.  He denied 
suicidal or homicidal ideation.  There was no inability to 
maintain minimal personal hygiene and other basic activities 
of daily living.  He did not report problems with his memory 
or obsessive or ritualistic behavior.  Speech was soft and 
fast.  The Veteran was very talkative and became tangential 
at times.  He became tearful many times during the interview 
and stated that he became tearful any time he talked about 
his combat experiences.  He did not report problems with 
panic attacks.  He did not remember having nightmares.  
Insight and judgment appeared intact.  The examiner diagnosed 
PTSD and assigned a GAF score of 65.  

VA outpatient treatment records dated in December 2005 
reflect that the Veteran's thought processes were organized 
and linear, and judgment was fair.  A GAF of 57 was assigned.  
In February 2006, he endorsed daily crying episodes, 
decreased concentration and interests, and poor energy.  He 
denied suicidal or homicidal ideation at that time.  In March 
2006 his hygiene was good and he was nicely dressed.  His 
mood was depressed and his thought processes somewhat 
tangential but he was basically organized and logical.  
Insight and judgment were fair and speech and memory were 
grossly intact.  A GAF score of 55 was noted.

In April 2007, he had constricted affect.  The Veteran's 
speech was soft spoken and coherent, with normal rate and 
prosody.  His thought process was organized and goal 
directed.  He denied delusions but endorsed nightmares.  He 
also denied suicidal or homicidal ideation.  A GAF score of 
45 was assigned.

Additional VA records dated from May 2007 to March 2008 
consistently indicate that the Veteran was oriented and well-
groomed, with organized thought processes and coherent 
speech.  While the Veteran reported feeling suspicious in May 
2007, he denied hallucinations in that report and in all 
other reports.  He also consistently denied suicidal and 
homicidal ideation.  He endorsed intrusive thoughts, 
nightmares, depressed mood, and irritability.  His GAF was 
consistently noted to be 45.  In January 2008, he expressed 
concern over memory loss.  

A July 2008 Vet Center letter from Dr. M.G. reflects that the 
Veteran had poor concentration and memory.  He was easily 
agitated and described himself as having a bad temper.  He 
experienced persistent increased arousal, and had nightmares 
and intrusive thoughts.  Dr. M.G. opined that the Veteran 
suffered from severe symptoms of chronic PTSD with delayed 
onset.  

After considering the totality of the evidence in this case, 
there is no support for assignment of the next-higher 50 
percent rating for PTSD.  Indeed, the Veteran has not been 
noted to have such symptoms as circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impaired judgment; impaired abstract thinking; 
difficulty in establishing and maintaining effective work and 
social relationships.  For example, the Veteran denied panic 
attacks at the September 2005 VA examination and the examiner 
noted no impairment in thought process.  Moreover, December 
2005 VA outpatient treatment records reflect fair judgment, 
organized thoughts and coherent speech.   

It is acknowledges that the veteran exhibited flattened 
affect; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); and disturbances of motivation and mood.  
For example, the Veteran reported depression at the September 
2005 VA examination.  Moreover, the July 2008 Vet Center 
records reflect that the Veteran had poor memory and was 
easily agitated.  However, these findings, standing alone, do 
not lead to the conclusion that the Veteran's disability 
picture most nearly approximates the next-higher evaluation, 
in light of the extensive evidence showing symptoms primarily 
consistent with the 30 percent rating already assigned.  

The Board also recognizes Dr. M.G.'s opinion that the 
Veteran's PTSD was severe.  However, the evidence does not 
reflect severe symptoms.  The VA examiner reported the 
examination findings in keeping with applicable rating 
criteria, and a GAF score indicative of mild symptoms was 
reported at that time.  The VA examination is shown to have 
been fully adequate and is therefore entitled to significant 
probative weight.  The examiner elicited a detailed history 
from the Veteran, and then conducted a thorough mental status 
examination.  Moreover, while the record does contain many 
GAF scores of 45, signifying serious symptoms such as 
suicidal ideation and severe obsessional rituals, such scores 
are not found to be probative here, because the competent 
evidence simply fails to show such symptomatology.  Indeed, 
suicidal and homicidal ideation were consistently denied and 
no obsessional rituals have been shown.

In sum, the Board is unable to find that the PTSD disability 
picture more nearly approximates the criteria for the next 
higher rating of 50 percent at any time during the period 
covered by this appeal.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities." 38 C.F.R. § 
3.321(b)(1) (2008); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the veteran or reasonably raised by the record). An 
extra-schedular evaluations is for
consideration where a service-connected disability presents 
an exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of 
the regular schedular standards. Floyd v. Brown, 9 Vet. App. 
88, 94 (1996). 

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the veteran's service-
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008). If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization. Id. 
at 115-116. When those two elements are met, the appeal must 
be referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

In this regard, the schedular evaluation in this case is not 
inadequate. An evaluation in excess of that assigned is 
provided for certain manifestations of the service-connected 
PTSD, but the medical evidence reflects that those 
manifestations are not present in this case. Additionally, 
the diagnostic criteria adequately describes the severity and 
symptomatology of the veteran's disorder. Moreover, the 
evidence does not demonstrate other related factors. The 
veteran has not required frequent hospitalization due to 
service-connected disorders. Moreover, marked interference 
with employment has not been shown.  In the absence of any 
additional factors, the RO's failure to consider or to refer 
this issue for consideration of an extraschedular rating was 
not prejudicial.


ORDER

An initial rating in excess of 30 percent for PTSD is not 
warranted. 



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


